DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 29 April 2021 has been entered.
Acknowledgements
This Office Action is in reply to Applicant’s response filed 16 April 2021 (“Response”).
Claims 1–9, 11–19, and 21 are pending and have been allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement filed on 10 August 2021 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Reasons for Allowance
The following is an Examiner’s statement for reasons for allowance: 
After careful review of the original specification, Examiner concludes that Applicant has lexicographically defined the following terms:
ledger “[a] list of transactions/money transfers between accounts” (Spec. 5, Table 1);
public ledger “[a] ledger which is publicly viewable” (Spec. 5, Table 1);
proof of generation “Proof that an entity generated a public key – more precisely that public key was generated in combination with a particular message, called the purpose string in this disclosure.” (Spec. 5, Table 1);
purpose string “[a] message that can be used to create a mutually associated pair of keys, a private key and a public key, such that each public key can have at most 1 purpose string.” (Spec. 5, Table 1).
 	The examined claims are therefore construed with these lexicographic definitions.  See MPEP § 2111.01 IV.  
Furthermore, Applicant argues, with respect to claim interpretation, “as now claimed, a proof of generation is performed merely with the public key and the purpose string, where the public key can be verified using the purpose string.” (Response 9).
Regarding the prior art, 
Benini (WO 2017/044554 A1) teaches creating a purpose string for an account within [a] public ledger cryptography system ([0078]: “derive a PI 310 and generate auxiliary data [ ] 311”); [and] creating a private key and associated public key for an account within the public ledger cryptography system ([0075]: “generation, by a contributor, of a public/private key pair 301, comprising a public key 302 and a private key 303”). However, Benini cannot teach the creating [the public key] using the purpose string, wherein the public key is uniquely bound to the purpose string, as claimed, since the purpose string in Benini is created using the public key ([0078]: “utilizes an embed function 701 to combine the input biometric features 308, public key 302, and optionally SD 313 … output of the embed function 701 is then transformed through a cryptographic one-way function 702 which outputs the [PI] 310 as well as the auxiliary data 
Brown teaches the noted deficiency of Benini, i.e., creating a private key and associated public key [ ], the creating using [a] purpose string, wherein the public key is uniquely bound to the purpose string (3:65–4:1, “message m” is a purpose string, “message digest e=Hash(m) in integer form” “Compute a private key d=(s k-e)/r mod n” “Compute a public key Q=d G”). However, because, as noted above, the purpose string in Benini is created using the public key (Benini, [0078]), and therefore the purpose string of Benini does not exist until after creation of the public key, it would not have been obvious to modify Benini with the teachings of Brown. 
Furthermore, Rubin et al. (US 2002/0073045 A1; “Rubin”) teaches creating a purpose string, the purpose string defining transaction parameters for an account (fig. 3); [and] providing the purpose string to [a] second computing device (fig.5, 505, 506, 507). However, there is not a sufficient showing of evidence to lead one of ordinary skill in this art to combine Rubin with Benini and/or Brown. 
In view of the above, the claims of this application are allowed. Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached on Monday-Friday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685